                                                                              E-FILED
                                               Thursday, 31 January, 2019 03:03:55 PM
                                                         Clerk, U.S. District Court, ILCD

           IN THE UNITED STATES DISTRICT COURT
               CENTRAL DISTRICT OF ILLINOIS
                   SPRINGFIELD DIVISION

DANIEL R. LOZIER, II,  )
                       )
    Plaintiff,         )
                       )
    v.                 )             No. 3:18-cv-3077
                       )
QUINCY UNIVERSITY      )
CORPORATION, CHRISTINE )
TRACY, SAM LATHROP,    )
MARK BELL, and         )
BRIAN HOLZGRAFE,       )
                       )
    Defendants.        )

                                OPINION

SUE E. MYERSCOUGH, U.S. District Judge.

     This cause is before the Court on the Motion to Strike (d/e 19)

filed by Defendants Quincy University Corporation, Christine Tracy,

Sam Lathrop, Mark Bell, and Brian Holzgrafe. Defendants have

also filed motions to dismiss which are addressed by separate

order. The Motion to Strike is GRANTED IN PART and DENIED IN

PART.

     Pursuant to Rule 12(f) of the Rules of Civil Procedure, the

Court may strike from a pleading “an insufficient defense or any

redundant, immaterial, impertinent, or scandalous matter.”
                            Page 1 of 5
Fed.R.Civ.P. 12(f). The Court has considerable discretion under

Rule 12(f). Delta Consulting Group, Inc. v. R. Randle Construction

Inc., 554 F.3d 1133, 1141 (7th Cir. 2009). Motions to strike are

generally disfavored because such motions often only delay the

proceedings. See Heller Fin., Inc. v. Midwhey Powder Co., Inc., 883

F.2d 1286, 1294 (7th Cir. 1989). However, if a motion to strike

removes unnecessary clutter from the case, then the motion serves

to expedite, not delay, the proceedings. Id.

      Defendants first argue that Plaintiff is not entitled to attorney’s

fees on his tort claims (Counts III, IV, and VII through XII), the

breach of contract claim (Count V), and the promissory estoppel

claim (Count VI). Plaintiff does not dispute that he is not entitled to

attorney’s fees on these claims but argues that the Court need not

strike the request because each prayer for relief specifically states

“… plus attorneys’ fees (if applicable).” Because attorney’s fees are

not applicable on these counts, the Court STRIKES the request for

attorney’s fees on the remaining state court claims, Counts III, V,

VI, VIII, IX, XI, and XII.1



1For sake of clarity, the Court notes that Counts IV, VII, and X have been
dismissed in the separate order entered on Defendants’ motions to dismiss.
                                Page 2 of 5
     Defendants next argue that Plaintiff is not entitled to punitive

damages for the Title IX claims (Counts I and II), the intentional

infliction of emotional distress claim (Count III), the negligent

infliction of emotional distress claim (Count IV), and the negligent

supervision claim (Count XI). Because the Court has dismissed the

negligent infliction of emotional distress claim by separate order,

the Court will not address the request for punitive damages in that

Count. With regard to the negligent supervision claim, Defendant

argues that Plaintiff has not alleged that the conduct was willful

and wanton or done with malice or recklessness.

     Plaintiff concedes that punitive damages are not available

under Counts I, II, and III. Therefore, the Court STRIKES the

request for punitive damages in those Counts.

     The Court will not strike the request for punitive damages in

the negligent supervision count. Punitive damages may generally

be recovered where the act in question is “characterized by

wantonness, malice, oppression or circumstances of aggravation.”

Knierim v, Izzo, 22 Ill.2d 73, 87 (1961). Plaintiff alleges conduct by

Holzgrafe that could rise to this level. See Compl. ¶ 24 (detailing



                              Page 3 of 5
the reckless driving and the hit-and-run accident); ¶ 163

(incorporating paragraphs 1 through 162 into Count XI).

     Defendants next argue that the negligent supervision and

negligent retention Counts are redundant and that the Court

should strike one of the Counts. The Illinois Supreme Court has

not explicitly held whether negligent retention and negligent

supervision are independent torts but did appear to treat the claims

as one in Van Horne v. Muller, 185 Ill. 2d 299 (1998) (wherein the

plaintiff alleged negligent hiring, supervision, and retention; on

review the Illinois Supreme Court considered whether the plaintiff

stated a claim for negligent hiring and negligent retention). In any

event, although Plaintiff will only be entitled to one recovery unless

separate acts of negligence result in distinct injuries, the Court will

not dismiss either Count at this time. See Volling v. Antioch Rescue

Squad, 999 F. Supp. 2d 991, 1006 (N.D. Ill. 2013) (refusing to

dismiss either the negligent supervision or negligent retention as

duplicative at the pleading stage because a plaintiff is not required

to set forth any legal theory and the plaintiff pled plausible claims).

     Finally, Defendants move to strike the allegation in Plaintiff’s

false light claim that states: “Defendant Lathrop also prepared an
                              Page 4 of 5
investigative report in the course of the Title IX Investigation that is

misleading, inaccurate, and discredits Plaintiff.” The Court

STRIKES paragraph 149 because the Court has dismissed the false

light claim against Lathrop. Therefore, this allegation is immaterial.

     IT IS THEREFORE ORDERED AS FOLLOWS:

     (1) Defendants’ Motion to Strike (d/e 19) is GRANTED IN PART

and DENIED IN PART.

     (2) The Court STRIKES the request for attorney’s fees in

Counts III, V, VI, VIII, IX, XI, and XII.

     (3) The Court STRIKES the request for punitive damages in

Counts I, II, and III.

     (4) The Court STRIKES paragraph 149 of the Complaint as

immaterial.

ENTERED: January 31, 2019

FOR THE COURT:
                              s/Sue E. Myerscough
                            SUE E. MYERSCOUGH
                            UNITED STATES DISTRICT JUDGE




                               Page 5 of 5
